Title: John Quincy Adams to John Adams, 12 March 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Hamborough March 12. 1783

I suppose you have receiv’d before now my letter from Copenhagen dated Feby. 20th. in which I wrote you that I expected to come from thence to Kiel by water; and that I only waited for a wind: but I have been obliged after all to come by Land, for, after waiting better than a fort night expecting every day to sail, the harbour of Copenhagen froze up, (a thing which happens but very seldom) and there was no appearance of being able to get away by water in less than three weeks or a month. I left Copenhagen on Wednesday the 5th. of this month and arrived here last evening at about 5. o’clock. I expect to stay here some days, so that I shall certainly be in Holland the latter end of this month, where I shall wait for your orders, what to do.

I am your most dutiful Son.
J. Q. Adams

